DETAILED ACTION
This action is in response to the applicant’s amendment filed on 13 December 2021. 
Claims 1, 3-5, and 7-8 are pending and examined.  Claims 1 and 7 are currently amended.  Claims 2, 6, and 9-10 are cancelled.  
Response to Arguments
Rejections of claims 1, 3-5, and 7-8 with respect to “start information storage unit”, “control information storage unit”, “monitoring center unit”, and “start information transmission unit”, “flight position information transmission unit”, “terrain information storage unit”, “stop position information storage unit”, and “parameter information determination unit” under 35 35 U.S.C. 112b with 112(f) interpretation have been withdraw due to amendment and argument.
Applicant’s arguments with respect to rejections of claims 1, 3, and 5 under AIA  35 U.S.C. §102(a)(2) as being anticipated by Eyhorn, US 2018/0357909 (A1) have been considered.  Applicant argues that neither Hardy nor Fergusion teaches the limitations of independent claim 1 “to transmit the start information to move the mobile robot device to the target position when an abnormality is detected”, and “to store position information of a position at which the mobile robot device is blocked from reaching the target position” as recited in amended independent claim 1.  Examiner respectfully disagrees.  Eyhorn discloses “In some implementations, the methods can include determining that an object is within a threshold distance of a landing pad if the ADLD detects an object within a safety area, the ADLD can instruct a descending drone to stop an approach to the landing pad”, ¶96), and an avoidance information processor configured to add avoidance information to avoid a position corresponding to the stop position information to the start information based on the stop position information and a topography information (“the ADLD can instruct the drone to abort the descent, exit the drone approach corridor, hover until the object (e.g., person) leaves the safety area, or re-route the drone to a secondary ADLD”, ¶96); “The drone flight data can be used to build historical profiles of the type of drone used (e.g., drone performance metrics) and the location of the flight (e.g., ground topography). In some examples, the drone flight data can be used to modify drone approach corridors (e.g., boundaries, collision avoidance protocols, etc.), ¶107)”. 
Applicant does not seem to provide additional argument against any of the dependent claims other than their dependency of the respective independent claims.  Because independent claim 1 is rejected, none of the dependent claims cures the deficiency of the respective independent claims.  As such, dependent claims 3-5. And 7-8 are also rejected.
Applicant’s amendment to claim 1 “to store position information of a position at which the mobile robot device is blocked from reaching the target position”, and claim 7 “wherein the parameter information acquisition unit is a measurement device selected from the group consisting of a thermometer, a hygrometer, a pressure sensor, a photometer, a noise meter, a colorimeter, an odor meter, a seismic intensity meter, and 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended limitation, “to store position information of a position at which the mobile robot device is blocked from reaching the target position”  as recited in independent claim 1.  There is no specification support for “to store position information of a position at which the mobile robot device is blocked from reaching the target position”.  “[0022] In addition when the mobile robot device has the position information transmission unit configured to transmit position information, and when the monitoring center unit includes a stop position information storage unit configured to receive the position information transmitted from the flight position to store position information of a position at which the mobile robot device stops without reaching the target position, and an avoidance information processor configured to add avoidance information to avoid a position corresponding to the stop position information to the start information based on the stop position information and the topography information, it is possible to improve the accuracy with which the mobile robot device reaches the target position without delay. That is, for example, when the mobile robot device collides with a building or is stopped by being blown by a strong wind, it becomes possible to reflect the position information of the place where the mobile robot device was not movable as reference information at the next start. “, and “[0081] In addition, the monitoring center unit 2 has a flight information update unit 18. The flight information update unit 18 is a part that records the stop position information of the drone device 4 that has not reached the target position and that updates start information such that the drone device 4 flies along the flight route that avoids the area corresponding to the stop position information for the next start information.”   Therefore, the specification does not explicitly or implicitly support the “blocking” which constitutes new matter as amended. At best, [0022] and [0081] seem to support the idea of “stopping” and/or “avoiding” which have different meaning than “blocking.   
Dependent claims 3-5, and 7-8 are rejected based on their dependency on the rejected base independent claim 1.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, 
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under AIA  35 U.S.C. §102(a)(2) as being anticipated by Eyhorn, US 2018/0357909 (A1). 
As to claim 1, Eyhorn teaches a monitoring system (Fig. 1 and related text; “ubject matter described in this specification can be embodied in methods for coordinating a drone approach to a landing site with an autonomous drone landing device (ADLD) that include the actions of receiving an indication that a drone has entered an airspace associated with an ADLD, the airspace being defined, in part, by a boundary. Receiving first data from a sensor of the ADLD that is configured to monitor the airspace associated with the ADLD”, ¶54) comprising:
a mobile robot device configured to autonomously move, the mobile robot device including a start information reception unit having a receiver and configured to receive start information to initiate a movement to a predetermined target position (Fig. 4 and related text; “methods for coordinating a drone approach to a landing site with an autonomous drone landing device (ADLD) that include the actions of receiving an ¶54, 172), and a control information storage unit having a first storage media and configured to store control information to perform a predetermined work when the mobile robot device reaches the target position (S610 of Fig. 6 discloses completion of a drone task of delivering to user; “an ADLD can include a drone charging station integrated with the landing pad so that a drone that lands at the landing pad can be recharged. For example, the charging station can be a wireless power transfer device (e.g., a wireless charging station”, ¶98);
a camera installed in a monitoring target area (“first data includes one or more images of the airspace, and determining the position of the drone with respect to the boundary of the airspace includes identifying the drone within the one or more images, and determining the position of the drone with respect to the boundary of the airspace within the one or more images”, ¶65, 54, 192); and
a monitoring center unit including a start information transmission unit having a first transmitter and configured to transmit the start information to move the mobile robot device to the target position when an abnormality is detected in an imaging area based on the imaging information acquired by the camera (“when the ADLD receives an indication that a drone is entering the drone approach corridor, the ADLD can initiate the ¶96),
wherein monitoring center unit further includes a flight position information transmission unit having a second transmitter and configured to transmit position information, a terrain information storage unit having a second storage media and configured to store terrain information of the monitoring target area (Fig. 2B and related text, ¶127), a stop position information storage unit having a third storage media and configured to receive the position information transmitted from the flight position information transmission unit and to store position information of a position at which the mobile robot device is blocked from reaching the target position (“In some implementations, the methods can include determining that an object is within a threshold distance of a landing pad associated with the ADLD, and the second data can include instructions for the drone to stop an approach to the landing pad”, ¶57; “if the ADLD detects an object within a safety area, the ADLD can instruct a descending drone to stop an approach to the landing pad”, ¶96), and an avoidance information processor configured to add avoidance information to avoid a position corresponding to the stop position information to the start information based on the stop position information and a ¶96); “The drone flight data can be used to build historical profiles of the type of drone used (e.g., drone performance metrics) and the location of the flight (e.g., ground topography). In some examples, the drone flight data can be used to modify drone approach corridors (e.g., boundaries, collision avoidance protocols, etc.), ¶107).
As to claim 3, Eyhorn teaches the monitoring system wherein the mobile robot device is a drone device configured to be capable of flying (drone in Fig. 1).
As to claim 5, Eyhorn teaches the monitoring system wherein the mobile robot device includes a second imaging unit configured to acquire imaging information, and an imaging information display signal transmission unit configured to transmit a signal that enables display of the imaging information acquired by the second imaging unit on an external terminal screen (Fig. 10 and related text; on-board IR camera on robot, ¶94).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Eyhorn, US 2018/0357909 (A1) in view of Takayama et al., US 9321531 (B1).  
As to claim 4, Eyhorn teaches the monitoring system wherein the control information storage unit stores information to release the object at the target position “ADLD 320A is used by a private user to configure a landing site (e.g., target location 306) and drone approach corridor 300 for drone based object pick-up and delivery at the user's home. ADLD 320B is associated with drone approach corridor 302. ADLD 320B is an example of a business user's ADLD”, ¶148).  
However, Eyhorn does not explicitly teach the monitoring system wherein the mobile robot device has an object holding unit configured to hold a predetermined object and release the object at the target location. 
However, Takayama teaches a drone having a holding apparatus to hold goods and deliver the goods on board from pickup location to delivery location (Takayama: Figs. 1A and 1B).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the drone as taught by Eyhorn to include the mobile robot device having an object holding unit configured to hold a predetermined object and release the object at the target location as taught by Takayama to accommodate different tasks required by the flight plan (Eyhorn: ¶114). 
Claims 7 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Eyhorn, US 2018/0357909 (A1).  
As to claim 7, Eyhorn teaches the monitoring system further comprising:
a parameter information acquisition unit configured to acquire information on a predetermined parameter obtained from within the monitoring target (Fig. 5 and related text),

wherein the start information transmission unit is configured to transmit the start information to move the mobile robot device to the target position when the parameter information determination unit determines that the acquired parameter information satisfies the predetermined condition (Fig. 5 and related text),
However, Eyhorn does not explicitly teach wherein the parameter information acquisition unit is a measurement device selected from the group consisting of a thermometer, a hygrometer, a pressure sensor, a photometer, a noise meter, a colorimeter, an odor meter, a seismic intensity meter, and a light-shading sensor.
 However, Eyhorn teaches “the drone control platform can select an appropriate drone 104, 106 and sensor package 114 for a particular task based on the task data, the drone performance metrics, and the environmental data.”, 122; and “the drone control platform can predict whether the drone will have the endurance required to complete the flight plan. The drone control platform can determine whether the drone is obtaining good sensor data. The drone control platform can determine whether the flight plan should be modified based on external conditions (e.g., weather or unexpected air traffic”, 193).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for task specific sensor package of the drone control platform of the drone as taught by Eyhorn to include the parameter 
As to claim 8, Eyhorn teaches the monitoring system wherein the parameter information is at least one selected from temperature information, humidity information, pressure information, luminance information, volume information, color tone information, and odor information (volume of airspace, ¶21-22).
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUEN WONG/Primary Examiner, Art Unit 3667